Citation Nr: 1527986	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

8.  Entitlement to an initial compensable rating in excess of 20 percent for DJD and DDD of the lumbar spine.



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to April 1985.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in January 2012 and January 2014.

In light of the evidence of record, the Board has recharacterized the Veteran's claims for service connection for depression and anxiety as a claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of the Veteran's entitlement to service connection for a TBI, an acquired psychiatric disorder, a seizure disorder, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the Veteran has a cervical spine condition that had onset during service, had onset within one year of the Veteran's separation from service, or was otherwise caused or aggravated by his period of service.

2.  The Veteran does not have bilateral hearing loss for VA compensation purposes.

3.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for a lumbar spine disability in a statement that was received by VA on May 31, 2011.

4.  In January 2014, the RO granted service connection for DJD and DDD of the lumbar spine, effective May 31, 2011.

5.  For the period on appeal, the Veteran's DJD and DDD of the lumbar spine has not been productive of flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014). 

3.  An effective date earlier than May 31, 2011, for DJD and DDD of the lumbar spine is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

4.  For the period on appeal, the criteria for a disability rating in excess of 20 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in June 2011.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, records of his private treatment, and records from the Social Security Administration (SSA).

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided examinations and obtained medical opinions in September 2011 and December 2013.  The Board finds that the examinations are adequate as the examiners reviewed the Veteran's relevant medical history, to include records of the Veteran's in-service treatment, and offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis and organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, the Board notes that evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

A.  Cervical Spine Condition

The Veteran's military records document a complaint of upper back pain in November 1979, low back strain in December 1979, back pain and a diagnosis of lumbar sprain in April 1981, diffuse aches in the mid-back to buttocks region in November 1981, and thoracic strain in March 1983.

In February 1984, a clinician noted a complaint of stiff neck associated with mononucleosis.

In February 1985, the Veteran endorsed in a report of medical history that he had a history of recurrent back pain.  The following month, a March 1985 medical history narrative documents a 1980 diagnosis of low back pain that was diagnosed as muscle spasm.  The Veteran's February 1985 separation examination report indicates that the Veteran's spine was normal at that time.  Additionally, this report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in every category, but "E" (eyes) in the February 1985 examination report.

A radiological study dated March 2011 showed a normal cervical spine.  However, in December 2013, a VA examiner noted a diagnosis of cervical spine disease.  X-ray imaging showed multilevel degenerative changes.  The examiner concluded that it is less likely as not that this condition is related to the Veteran's in-service concussion and reasoned that the Veteran did not complain about neck pain following his in-service injury, his 1985 separation physical was negative for any such findings, and the evidence is negative for documentation of ongoing neck problems since service.  The examiner concluded that the Veteran's current cervical spine condition is part of the normal process associated with aging.

To the extent that the Veteran attributes his current cervical spine condition to his period of service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of the claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a current cervical spine condition is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

Accordingly, the Board finds there is no competent evidence of record that shows that the Veteran has a cervical spine condition that was caused or aggravated by service.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Here, in a February 1985 report of medical history, the Veteran endorsed that he did not have and never had a "hearing loss" or "ear, nose, or throat trouble."  A February 1985 report of medical examination, which was recorded contemporaneous with the Veteran's separation from active service, indicates that the Veteran's ears were normal and documents the following pure tone thresholds, in decibels:


HERTZ (Hz)
Feb. 1985
500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
20
0
5
5
0

The results indicate that clinicians reported audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz at no greater than 20 decibels, which fails to show that he had impaired hearing upon his separation from service.

A September 2011 VA audiology examination report documents the Veteran's report of noise exposure during service, to include exposure to noise from aircraft and gunfire.  The reviewing audiologist reported that the Veteran's hearing sensitivity was normal by VA standards.  At that time, the Veteran demonstrated Maryland CNC speech discrimination score of 94 percent in the right ear and 96 percent in the left ear, and the following pure tone thresholds were documented:


HERTZ (Hz)
Sept. 2011
500
1000
2000
3000
4000
RIGHT
15
20
5
10
10
LEFT
20
15
10
10
10

The report of a December 2013 VA audiology examination documents an examiner's finding of normal hearing acuity, bilaterally.  The examiner reported Maryland CNC speech scores of 96 percent and 100 percent in the right and left ears, respectively, and documented the following pure tone thresholds:


HERTZ (Hz)
Dec. 2013
500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
20
15
15
15
15

Based on these results, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.

Accordingly, the Board finds that the evidence is against service connection for bilateral hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer, 3 Vet. App. at 225; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III.  Claims for an Earlier Effective Date and an Increased Rating for a Lumbar Spine Disability

A.  Earlier Effective Date

Generally, the effective date for an award of compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Here, the evidence shows that the Veteran first communicated in writing his intent to file for compensation benefits for a lumbar spine disability in a statement that was received by VA on May 31, 2011.  Thus, in light of 38 U.S.C. § 5110(a), the evidence is against the claim for an effective date earlier than May 31, 2011, for the Veteran's service connected lumbar spine disability.  The appeal of the effective date assigned must be denied.

B.  Increased Rating

By way of background, the RO granted service connection for DJD and DDD of the lumbar spine and assigned a 20 percent rating, effective May 31, 2011, in a January 2014 rating decision.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, a VA clinician who examined the Veteran in September 2011 noted diagnoses of bilateral sacroiliac joint changes and lumbar degenerative disc disease (DDD), which was confirmed by radiological study.  The examination report documents the Veteran's report that he experiences low back pain that is aggravated by sitting too long.  He rated his pain as a 4 out of 10 and reported that his pain is an 8 or 9 out of 10 when he has flare ups, which do not occur very often.  Specifically, the Veteran reported having flare ups four to five times during the past year and those episodes lasted for three to five days.  It was noted that the Veteran's flare ups are of "moderate" severity and are productive of functional impairment because they cause the Veteran to avoid activities such as chores, exercise, recreation, and sports.

The Veteran was negative for a history of urinary incontinence, urgency, retention, and frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; unsteadiness; the use of assistive devices/aids; and limitations on walking.  The examiner reported that the Veteran did not experience incapacitating episodes of his condition.

Physical examination revealed normal posture, head position, and gait.  The Veteran did not demonstrate gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis; although there was evidence of lumbar flattening.  He demonstrated flexion to 90 degrees; extension to 10 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  There was objective evidence of pain on active motion, but the evidence does not show that the Veteran's range of motion was additionally limited.  There was also evidence of pain following repetitive motion, but there was no additional limitation of motion following repetitive motion.  The Veteran's sensory and motor examinations were normal.

During a December 2013 lumbar spine examination, a VA examiner reported that the Veteran did not report flare ups that impact the function of the back, and documented the following ranges of motion: forward flexion to 60 degrees, with objective evidence of painful motion at 30 degrees; extension to 10 degrees, with objective evidence of painful motion at 0 degrees; lateral flexion to 15 degrees, with objective evidence of painful motion at 15 degrees, bilaterally; and lateral rotation to 15 degrees, with objective evidence of painful motion at 15 degrees, bilaterally.  After repetitive use testing, the Veteran demonstrated flexion to 60 degrees; extension to 20 degrees; lateral flexion to 15 degrees, bilaterally; and lateral rotation to 15 degrees, bilaterally.

The Veteran did not demonstrate ankylosis, signs or symptoms due to radiculopathy, or other neurologic abnormalities.  The examiner reported that the Veteran makes occasional use of a cane and walker at home.

With regard to the functional impact of the Veteran's lumbar spine disability, the examiner noted that this condition affects the Veteran's ability to work.  Specifically, he is unable to do any repetitive physical work that includes prolonged standing, lifting, or bending.  Notably, however, the Veteran endorsed that he was unemployed as a result of the effects of his mental health disorder.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula. 

The Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability do not approximate a rating in excess of 20 percent for the period on appeal because the evidence does not show that forward flexion was limited to 30 degrees or less, that the Veteran experienced ankylosis, or that the Veteran experienced incapacitating episodes during that period.  Although the December 2013 examination report indicates that the Veteran demonstrated objective evidence of painful motion at 30 degrees when performing forward flexion, the Board finds that the evidence does not show that flexion is limited to 30 degrees.  In so finding, the Board notes that the Veteran demonstrated forward flexion to 60 degrees after repetitive use testing, and thus, pain did not produce functional loss as to meet the criteria for the next higher rating.  

In addition, because the Veteran has had a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

With respect to neurological manifestations, the Board finds that a separate rating for neurological manifestations is not warranted, as the record is negative for evidence of radiculopathy and manifestations such as bowel and bladder incontinence.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Veteran currently has service connection for a lumbar spine disability and tinnitus, for which he has a 10 percent rating.

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability because it has been productive of symptoms such as painful motion and flare ups-manifestations that are contemplated by the rating criteria.  The Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record does not raise the issue of the Veteran's ability to work with regard to his service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  In this regard, the Board notes that an August 2013 SSA decision notes that the Veteran has psychiatric disorders and a complex partial seizure disorder that contributes to severe impairment and an inability to perform any past relevant work, but a lumbar spine disability was not acknowledged in the decision.



ORDER

Service connection for a cervical spine condition is denied.

Service connection for bilateral hearing loss is denied.

An effective date earlier than May 31, 2011, for the award of service connection for DJD and DDD of the lumbar spine is denied.

A disability rating in excess of 20 percent for DJD and DDD of the lumbar spine is denied.


REMAND

The issues of the Veteran's entitlement to service connection for a TBI, an acquired psychiatric disorder, a seizure disorder, and migraine headaches remain before the Board.

The Veteran's STRs indicate that he sustained a head injury (cerebral concussion) and lost consciousness in July 1980 and include an electroencephalography (EEG) report that indicates that the Veteran may have experienced subsequent syncope or a seizure in August 1980.  In a report of medical history dated March 1985, a clinician reported that the Veteran's loss of consciousness in August 1980 was preceded by an abrupt headache on the right side of his head, but that his EEG, skull series, and neurological examination were normal at that time.

The postservice evidence of record includes a September 2011 VA TBI examination report in which an examiner reported that the Veteran did not have a TBI diagnosis.  However, during a December 2013 mental disorders examination, another VA examiner noted a diagnosis of TBI and reported that it is not possible to differentiate between what portion of the Veteran's impairment is caused by TBI and what is caused by his diagnosed psychiatric disorders.

In light of the Veteran's documented in-service head injury and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Board finds that a remand is necessary to determine whether the Veteran has a diagnosis of TBI that is supported by medical evidence and to obtain a medical opinion as to the likely etiology of the Veteran's TBI, if diagnosed.

In addition, the report of the Veteran's September 2011 VA mental disorders examination documents his report that he first received outpatient mental health treatment in the late 1980s at the University of New Mexico and subsequent mental health treatment in 2001 in Cottage Grove at HSI, Inc.  Review of the evidence reveals that records of this treatment have not been associated with his VA claims file.  Pursuant to VA's duty to assist, VA must make reasonable efforts to obtain these treatment records on remand.  38 U.S.C.A. § 5103A(b).

Additionally, the Board acknowledges the following evidence of record: (1) non-VA physician Dr. Albert Fink's August 2012 opinion that there appears to be a high correlation between the Veteran's in-service head injury and his subsequent mental health issues; (2) a September 2011 VA opinion that the Veteran's current seizure disorder is related to past alcohol use and mental health issues; (3) treatment records dated April 2011, May 2012, and July 2012 that indicate that the Veteran's seizure-like episodes could be either neurologic or psychological in origin; (4) the Veteran's February 2015 assertion that his service-connected lumbar spine disability and tinnitus are more likely than not aggravating his depressive disorder; and (5) the Veteran's October 2011 assertion that he developed headaches secondary to his loss of consciousness during service.

In light of these reports and the remainder of the evidence of record, the Board finds that VA must also obtain medical opinions regarding the possible relationship between the Veteran's claimed conditions in addition to an opinion regarding whether there is a relationship between a current psychiatric disorder and either of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, records of his mental health treatment at the University of New Mexico in the 1980s and records of his mental health treatment at HSI, Inc., in Cottage Grove in 2001.  All efforts to obtain the identified records and any negative responses should be documented in the claims file, and all obtained records should be associated with the claims file.

2.  After completing the above development and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, obtain an opinion as to the etiology of the following claimed conditions, if present: TBI, an acquired psychiatric disorder, a seizure disorder, and migraine headaches.

The claims folder should be made available to and reviewed by the reviewing clinician, and the clinician should set forth a complete rationale for all findings and conclusions.  The clinician is asked to comment on any relevant VA or private treatment records in his or her report.

   (a) TBI: State whether the record supports a finding of a TBI.  If so, provide an opinion as to whether it is at least as likely as not that the Veteran's TBI had onset during service or is otherwise related to his period of service, including the head injury sustained in service in 1980.

   (b) Psychiatric Disorder: Provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disorder that had onset during service, had onset within one year of the Veteran's discharge from service, or is otherwise related to his period of service.  In providing the requested opinion, specifically address Dr. Albert Fink's August 2012 opinion that there appears to be a high correlation between the Veteran's in-service head injury and his subsequent mental health issues.

   In addition, provide an opinion as to whether it is at least as likely as not that a diagnosed psychiatric disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability or tinnitus.

   (c) Seizure Disorder: State whether the record supports a finding of a seizure disorder.  If so, provide an opinion as to whether it is at least as likely as not that the Veteran's seizure disorder had onset during service, had onset within one year of the Veteran's discharge from service, or is otherwise related to his period of service.

   In addition, provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by a diagnosed psychiatric disorder.

   (d) Migraine Headaches: State whether the record supports a finding of a migraine headache condition.  If so, provide an opinion as to whether it is at least as likely as not that the condition had onset during service, had onset within one year of the Veteran's discharge from service, or is otherwise related to his period of service.

The claims folder should be made available to and reviewed by the clinician, and the clinician should set forth a complete rationale for all findings and conclusions.
 

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


